DETAILED ACTION

Authorization for this examiner’s amendment was given in an interview with Jeremy D. Spier on on 08/29/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims as follows:

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions and listings of claims in the subject application.

1. 	(Currently Amended) A method for protecting property, the method comprising: 
receiving information indicating an attack on the property, wherein the property is a vehicle; 
determining, from the received information, a type of attack upon the property indicated by the received information; 
determining whether a match exists between metadata describing the determined type of attack and a user preference;
transmitting, responsive to the determination that the match exists between the metadata and the user preference, a data packet to a receiver, the data packet comprising the metadata; and
performing, at the property, an action to demonstrate awareness of the attack to an attacker associated with the attack[[.]];
determining that there are users and/or properties within a first distance of the location of the indicated attack, wherein the first distance comprises a user-settable distance or a postcode-based distance;
determining that at least one user-settable preference of a user and/or further vehicle matches at least part of the metadata described by the data packet;
transmitting, based on the determination that there are users and/or properties within the first distance, an alert signal to the users and/or properties within the first distance; and
causing, by a controller of the vehicle, the vehicle to change location under autonomous control.2. 	(Canceled) 3. 	(Currently Amended) The method of claim [[2]] 1 wherein the receiver is in a second vehicle.4.	(Original) The method of claim 3 wherein the data packet comprises instructions that, when executed by a controller of the second vehicle, cause the controller to send an alert signal to a user of the second vehicle, wherein the alert signal comprises the metadata of the data packet.5. 	(Previously Presented) The method of claim 3 wherein the data packet comprises instructions that, when executed by a controller in the second vehicle, cause the controller to do at least one of: 
transmit the data packet to another vehicle; 
transmit the data packet to another user; 
cause the second vehicle to enter a high security mode; 
alert all users and/or vehicles in a predetermined radius or distance of the location of the vehicle; 
alert a local authority; and 
store at least a portion of the metadata from the data packet in a database.6. 	(Currently Amended) The method of claim 1, further comprising: 
determining, if there are any users or vehicles within a second 
determining if at least one user-settable preference of a user and/or further vehicle matches at least part of the metadata described by the data packet and, if so, 
transmitting an alert signal to those users and/or vehicles.7. 	(Original) The method of claim 1 wherein a central server comprises the receiver.8. 	(Original) The method of claim 7 wherein the data packet comprises instructions that, when executed by the central server, cause the central server to transmit an alert to one or more users and/or properties.9. 	(Original) The method of claim 7 further comprising: 
transmitting at least a portion of the metadata from the receiver to one or more users and/or properties.10. 	(Canceled) 
11. 	(Currently Amended) The method of claim 8 wherein the alert signal comprises instructions that, when received by a receiver in a vehicle and executed by a controller in the vehicle, cause the controller to do at least one of: 
transmit the data packet to another vehicle; 
transmit the data packet to another user; 
cause the vehicle to enter a high security mode; 

alert all users and/or vehicles in a predetermined radius or distance of the vehicle's location; 
alert a local authority; and 
store at least a portion of the metadata from the data packet in a database.12. 	(Original) The method of claim 1 wherein the metadata describes at least one of: the time of the attack, the day of the attack, the date of the attack, and the location of the attack.13. 	(Currently Amended) An apparatus for protecting property comprising: 
a first receiver configured to receive information indicating an attack on the property, wherein the property is a vehicle; 
a processor configured to: 
determine, from the received information, a type of attack indicated by the received information and to determine whether a match exists between metadata describing the determined type of attack and a user preference; 
determine that there are users and/or properties within a first distance of the location of the indicated attack, wherein the first distance comprises a user-settable distance or a postcode-based distance; and
determine that at least one user-settable preference of a user and/or further vehicle matches at least part of the metadata described by the data packet;
a transmitter configured to:
transmit, responsive to the determination that the match exists between the metadata and the user preference, a data packet to a second receiver, the data packet comprising the metadata; and
transmit, based on the determination that there are users and/or properties within the first distance, an alert signal to the users and/or properties within the first distance; and
a controller configured to:
perform, at the property, an action to demonstrate awareness of the attack to an attacker associated with the attack[[.]]; and
cause the vehicle to change location under autonomous control.

14. 	(Original) The apparatus of claim 13, further comprising one or more sensors configured to detect information indicating an attack on the property, and to send the detected information to the first receiver.15. 	(Original) The apparatus of claim 13, further comprising an attachment portion configured to reversibly attach the apparatus on to or in to the property.

16.	(Canceled) 

17.	(Previously Presented) The apparatus of claim 13 wherein the controller is further configured to cause a vehicle comprising the second receiver to change location under autonomous control.

18.	(Canceled) 

19.	(Previously Presented) The apparatus of claim 13, wherein the processor is further configured to determine if there are any users and/or properties within a second distance of the location of the indicated attack, wherein the second distance comprises a user-settable distance or a postcode-based distance, and, if it is determined that there is at least one user or property within the second distance, then the processor is further configured to transmit an alert signal to the users and/or properties within the second distance.



	DETAILED ACTION

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 07/19/2022, assigned serial 16/780,381 and titled “Systems and methods for protecting property".
The following is an examiner's statement of reasons for allowance: 

Espinosa discloses providing protection to the users inside the vehicle, and detecting potential ambusher around the vehicle. Furthermore, Woodman discloses that the "system locates optical systems that may be used in surveillance and attack and automatically provides high-confidence discrimination between false signals and true threats. However, none of the documents discloses the feature of “determining whether a match exists between metadata describing the determined type of attack and a user preference, and, if the match does exist, then a data packet may be transmitted to a receiver, where the data packet includes the metadata”. Further, none of the documents discloses the feature of “determining that there are users and/or properties within a first distance of the location of the indicated attack, wherein the first distance comprises a user-settable distance or a postcode-based distance; determining that at least one user-settable preference of a user and/or further vehicle matches at least part of the metadata described by the data packet; transmitting, based on the determination that there are users and/or properties within the first distance, an alert signal to the users and/or properties within the first distance; and causing, by a controller of the vehicle, the vehicle to change location under autonomous control” of the invention as set forth in claims 1, 3, 4-9, 11-15, 17 and 19. 
Meanwhile, as a result of these features, the invention as set forth in claims 1, 3, 4-9, 11-15, 17 and 19 produces the advantageous effect of "protecting the vehicle by preventing the attack on the vehicle before the vehicle has been damaged”.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3, 4-9, 11-15, 17 and 19  are allowed.
Claims 2, 10, 16 and 18 are canceled.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667